EXHIBIT 10(ap)


National Western Life Insurance Company
2004 INTERNATIONAL MARKETING OFFICER BONUS PROGRAM



The Bonus Program ("Program") is designed to reward International Marketing
officers for their performance in achieving pre-determined sales targets while
assisting the Company in managing to its profit criteria. The Plan incorporates
three measurable performance factors: (1) sales, which are defined as net placed
annualized target premium for International Life business, (2) persistency, and
(3) expense management.



Each of the three performance factors will have an assigned target level for
purposes of the Program. Succeeding years under the Program will have agreed
upon target levels by year. Assuming a "par" performance (i.e. achieving each
target level), the weighting of the bonus (applied to base salary) is 50% for
sales performance, 25% for persistency performance, and 25% for expense
management performance. Actual results compared to the targets can either
increase or decrease these percentages as explained in each of the following
sections.



Sales Component:





The sales component of the Program is based upon a 2004 International Life sales
target of $31,925,000 net placed annualized target premium. For bonus purposes,
sales related to the Eastern European opportunity (Life Guaranty) will be
separately identified. The New Business Market Summary Report (NWAR60) will be
the source of sales results for purposes of this Program. Based upon these sales
goals, the bonus percentage corresponding with the International Life sales
production levels achieved in 2004 will be applied to each International
Marketing officer's base salary in accordance with the following grid:



Life Placed Target Premium

Bonus
%

Life Guaranty
Placed Target

Bonus
%

$24,500,000

5.0%

$1,500,000

2.0%

$25,500,000

10.0%

$2,000,000

4.0%

$26,500,000

20.0%

$2,500,000

6.0%

$27,500,000

30.0%

$3,000,000

8.0%

$28,425,000

40.0%

$3,500,000

10.0%

$29,500,000

45.0%

$4,500,000

12.0%

$30,500,000

50.0%

$5,500,000

14.0%

$31,500,000

55.0%

$6,500,000

16.0%

Increment

for every $1,000,000 thereafter

5.0%

Increment

for every $1,000,000 thereafter

2.0%



Assuming an officer salary of $100,000 and 2004 production of $27,800,000 of
regular International Life placed target premium and $4,600,000 of Life Guaranty
placed target premium, the officer's 2004 sales bonus component under the
Program would be $42,000 ($100,000 x 30% plus $100,000 x 12%).



Persistency Component:



The target persistency performance factors for International Life products have
been supplied by Actuarial and are as follows:



 

Annual Lapse Rates

Product

First Year

Second Year

Third Year

Global Flex

3.79%

20.53%

11.64%

Alpha

5.00%

5.00%

5.00%

IndexPlus

4.18%

13.40%

6.00%

Life Guaranty

6.00%

20.00%

4.00%



The persistency calculations will be done a rolling basis by applying a monthly
factor, which equates over twelve months to the annual lapse rate, to each
month's sales from the month of sale and each successive month thereafter,
weighted for the mix of products sold. Accordingly, the target persistency
calculation will be a weighting of each month's sales amount and its
corresponding duration at the time of measurement. Actual persistency will be
compared to target persistency for purposes of determining the bonus percentage.
For purposes of the Program, the persistency calculation will only be applied to
business placed beginning in January 2002 and following (i.e. inforce business
as of 12/31/01 will not be part of the persistency calculation).



Based upon these persistency performance factors, the bonus percentage
corresponding with the International Life persistency levels achieved in 2004
will be applied to each International Marketing officer's base salary in
accordance with the following grid:



Life Business Persistency

Bonus
%

Below Target - 2.00%

0%

Target - 2.00%

5%

Target - 1.50%

10%

Target - 1.00%

15%

Target - 0.50%

20%

Target

25%

Target + 0.50%

30%

Target + 1.00%

35%

Target + 1.50%

40%

Target + 2.00%

45%

Target + 2.50%

50%

Above Target + 2.50%

50%



Assuming an officer salary of $100,000 and 2004 persistency of Target - 0.50%
for International Life business, the officer's 2004 persistency bonus component
under the Program would be $20,000 ($100,000 x 20%).



Expense Component:



The expense component of the program is based upon actual expense management
versus budgeted expenses. Budgeted expenses are those amounts approved by the
Budget Committee as part of the annual budgeting process.



Based upon the approved budgeted expenses, the bonus percentage corresponding
with the actual expense levels achieved in 2004 will be applied to each
International Marketing officer's base salary in accordance with the following
grid:



Expense
Management

Bonus
%

90% of Budget

50.0%

92% of Budget

45.0%

94% of Budget

40.0%

96% of Budget

35.0%

98% of Budget

30.0%

Budget

25.0%

101% of Budget

20.0%

102% of Budget

15.0%

103% of Budget

10.0%

104% of Budget

5.0%

105% of Budget

0.0%

106% of Budget

(1.0%)

Additional decrement for every 1% over Budget thereafter

(1.0%)



 

Assuming an officer salary of $100,000 and 2004 actual expenses at 96% of
Budget, the officer's 2004 expense management bonus component under the Program
would be $35,000 ($100,000 x 35%).



From the above examples, the officer with a $100,000 base salary would receive a
2004 bonus under the program of $97,000 ($42,000 sales plus $20,000 persistency
plus $35,000 expense management) reflecting expense management above "par" and
sales and persistency below "par".



Administration:



Bonus amounts under the program will be calculated and advanced quarterly based
upon actual results. The quarterly bonus amount will be based upon year-to-date
results with previous advances subtracted from the year-to-date advance
calculated. However, bonus advances will be limited to 100% of participant base
salary even if actual results to-date exceed 100%. In the event that actual
year-to-date results fall below minimum Program performance factor levels, the
Company may, at its discretion, suspend the bonus advance payments until such
time as the year-to-date results reach the minimum Program performance levels.
Bonus amounts paid previously will not be recouped from the participants in the
event of suspension of payments except at the end of the Program year if
unearned.



If at the end of the year the aggregate bonus percentage exceeds 100%, the
incremental % above 100% will be applied to the base salaries of all
International Marketing Officers (weighted for the portion of the calendar year
each participant was employed by the Company) to determine a dollar amount to be
put into a "pool". The pool amount will be allocated based upon the
recommendation of the International Chief Marketing Officer and as approved by
the Company President. The recommendation of the pool allocation by the Chief
Marketing Officer must be submitted to the Company President by the end of
January 2005. The pool amount will be paid out quarterly in the following
calendar year (i.e. 2005). Participants must be currently employed by the
Company in order to receive pool payments. In other words, unpaid pool bonuses
will be forfeited by participants upon termination from the Company. Amounts
forfeited by terminated participants will remain the property of the Company and
will not be redistributed among the remaining participants.



If employment with the Company is terminated during calendar 2004 for any reason
other than "termination for cause" by NWL, the 2004 bonus amount paid at
termination will be based upon the current year-to-date bonus % (not to exceed
100%) and the pro rated percentage of the calendar year that services were
rendered to the Company. In the event of death, the bonus amount will be paid to
the individual's spouse, and if the individual's spouse is also not living at
that time, then to the individual's children.



The Program, its terms, and its administration are at the complete discretion of
the Company President and may be changed or revoked at any time without the
consent of the participants. This includes, among other things, amendment of the
terms, targets, and other features of the Program as the Company President sees
fit. Accordingly, this Program does not constitute a legal and binding
obligation of the Company to perform.



Amounts paid to participants under this program will be excluded when
determining benefits under the Company's pension, 401(k), and other benefit
programs.



 

February 3, 2004